DETAILED ACTION
Priority
	This application claims priority from provisional application 61941123, filed 02/18/2014.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Status of Claims
	Claims 1-24 are pending.
	Claims 3-5, 7-9, 11, 13, 14, 16-18, 21, and 22 have been withdrawn from consideration.
Election/Restrictions
Applicant elected Species 1 (Figures 1-5) without traverse on 08/05/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 10, 12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to define an “outflow-most row”, which renders the claim indefinite.  The phrase outflow-most is not a regularly used or recognizable.  It is unclear what the scope of this phrase is.  Does it just mean closest to the end of the outflow end of the stent?  Does it require the portion to have the most outflow?  Would a larger diameter portion be a most outflow portion compared to a smaller diameter portion?  Typically claims define proximal most or distal most ends, not outflow most.  However in this case the applicant is advised to define the first row as being at a most terminal portion of the outflow end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 10, 12, 19, 20, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Stacchino et al (Stacchino) US 2006/0178740 A1.
Stacchino discloses the same invention being an annular frame for a prosthetic heart valve prosthetic comprising an annular frame (Figure 2) having in/outflow ends (top and bottom), a first row of angled struts defining the outflow end (the angled struts extending from the bottom of the top zig zag through the intersection and to the outflow end, see marked up figure below), a second row closer to the inflow end (second row from the bottom), a third row closer to the inflow end (bottom row), axial frame members bridging the first two rows comprising alternating commissure support 24 and axial struts 22.  The first row comprises at least 3 angled struts between the commissure supports and axial struts (Figure 2).
In regards to claims 10 and 12, Stacchino discloses the angle struts of the first and second rows have alternating upper and lower portions aligned in the same manner as claimed (Figure 2).
In regards to claim 19, the length of the commissure supports and axial struts can be measured in a variety of ways (along the medial/lateral curves and turns of the path of the member, following the radially arched/linear shape of the overall member, or using a straight axial line between the starting and ending points).  Therefore there is one length for each member (straight line between the starting and ending points) which can be considered to be equal to each other because they have the same starting and ending points.
In regards to claim 20, Stacchino discloses a plurality of axial struts including straight and curved portions.  Specifically each axial strut 22 is made up first straight .

    PNG
    media_image1.png
    828
    650
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacchino in view of Bladillah et al (Bladillah) US 2006/0095115 A1. 
	Stacchino discloses the frame substantially as claimed described above.  
	However, Stacchino does not disclose the use of an additional fourth row at the inflow end or the attachment of the commissure supports to the lower end of the first set of the first row and the upper end of the second set of ends of the second row.
Bladillah teaches the use of a prosthetic valve frame (Figure 9) comprising an additional fourth row of angle struts defining the inflow end (near reference number 10’) in the same field of endeavor for the purpose of providing additional length to the frame for anchoring to the implant site.  Bladillah further teach the use of a commissure supports and axial support members secured to the lower end of the first set of the first row and the upper end of the second set of ends of the second row (Figure 9) in the same field of endeavor for the purpose of providing a more open framework around the valve section permitting the frame to be more flexible about the leaflets.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to build the frame of Stacchino such that it comprises the additional fourth row inflow defining row and for the commissure supports and axial support members to be connected to the lower end of the first set of the first row and the upper .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacchino in view of Artof et al (Artof) US 2006/0259137 A1. 
	Stacchino discloses the frame substantially as claimed described above.  
	However, Stacchino does not disclose the use of a first row comprising exactly 4 angled struts between two axial frame members.
Artof teaches the use of a prosthetic valve frame (Figure 7) comprising a first row of angle struts defining the inflow end (near reference number 27) comprising exactly 4 struts between adjacent axial frame members in the same field of endeavor.  The claimed number of angled struts within a specific row of an annular frame has not been defined within the applicant’s specification as having a criticality.  Accordingly a person of ordinary skill in the art would recognize the optimal number of angled struts per row would require no more than ordinary skill and routine experimentation.
	Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed to build the frame of Stacchino such that it comprises the first row with exactly 4 struts between adjacent axial frame members as an optimal number for flexibility and support.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. The applicant argues that because the first row identified in the art rejection is not the outflow most row.  First this is not persuasive because the phrase outflow most is not a recognizable limitation. Second since the entire stent of Stacchino is formed as a single unitary structure of struts and cutouts, the beginning and ending portions of each strut is open for interpretation.  In response to the applicant’s amendment to claim 1, the first row of Stacchino is now considered to extend from the bottom of the upper zigzag portion, though an intermediate connecting portion, and ending at the terminal end of the outflow end of the stent.
The applicant then argues that Stacchino fails to disclose the newly defined straight axial struts that are parallel to the commissure supports.  The new limitation defines a plurality of struts which can be interpreted to extend from the first row to the second row.  Accordingly the examiner has identified the straight strut portions at the very bottom and very top of the axial supports, which are also parallel to the commissure supports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner